Citation Nr: 0334000	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  01-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945, and from February 1951 to June 1952.

The Board of Veterans' Appeals (Board) previously denied 
service connection for a low back disability in December 
1986.  In October 1989, the Board concluded that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for a low back disability was 
not reopened.  The Board's October 1989 decision also denied 
the veteran's claim for service connection for residuals of 
an injury to the cervical spine.

These matters come before the Board from an October 2000 
rating decision of the RO that held that new and material 
evidence had not been submitted to reopen claims for service 
connection for a low back disability or for residuals of an 
injury to the cervical spine.  The veteran filed a notice of 
disagreement in October 2000.  The RO issued a statement of 
the case in March 2001, and, that same month, the RO received 
the veteran's substantive appeal.  

The Board issued a decision in October 2001 that denied 
reopening the veteran's claims.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veteran's 
Claims (Court).  In September 2002, the parties to the appeal 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  By an Order dated in October 
2002, the Court granted the motion and vacated the Board's 
October 2001 decision and remanded the matters to the Board 
for further proceedings consistent with the joint motion.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.  

2.  By a decision in October 1989, the Board concluded that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a low back 
disability.

3.  Additional evidence associated with the claims file since 
the October 1989 Board decision, namely a November 1988 VA 
outpatient treatment note, was not previously considered, is 
not cumulative or duplicative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability.  

4.  By decision dated in October 1989, the Board concluded 
that a cervical spine disorder did not have its origin in 
service.  

5.  The evidence added to the record since the October 1989 
Board decision is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for residuals of a cervical spine 
injury.  


CONCLUSIONS OF LAW

1.  The October 1989 Board decision that denied reopening the 
veteran's claim for service connection for a low back 
disability and denied service connection for a cervical spine 
disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2002).  

2.  New and material evidence to reopen the veteran's claim 
for service connection for a low back disability has been 
received and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

3.  The evidence associated with the claims file since the 
October 1989 Board decision is not new and material; thus, 
the requirements to reopen the claim for service connection 
for residuals of a cervical spine injury have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished. 

By way of the October 2000 rating decision, the March 2001 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claims and the bases for the denial of the claims.  
Hence, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claims, and, as evidenced by various letters soliciting 
information and/or evidence have been afforded opportunities 
to submit such information and evidence.  

Subsequent to filing of his claims, in October 2000, the RO 
sent a letter to the veteran and his representative advising 
him of the criteria necessary to reopen a finally disallowed 
claim, the type of evidence that would be helpful for his 
claims and further advising the veteran of his responsibility 
to submit such evidence.  A report of contact dated October 
16, 2000 indicates that RO personnel spoke with the veteran 
and advised him that new and material evidence was required 
to reopen his claims.  Furthermore, the veteran was advised 
by letter of April 2001 of the changes in the law brought 
about by passage of the VCAA.  The letter instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding relevant records.  The 
veteran was advised that the RO would attempt to obtain 
identified records, however it was ultimately his 
responsibility to ensure that the records were sent to the 
RO.  The veteran did not respond to the RO's letter.  
Accordingly, in response to points raised by the parties in 
the joint motion, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

Additionally, the Board also finds that all necessary 
development has been accomplished.  VA outpatient treatment 
records have been associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of either of the claims that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Background 

As noted above, in December 1986, the Board denied the 
veteran's claim for service connection for a low back 
disability.  Evidence then before the Board included the 
veteran's service medical records that showed that the 
veteran fell from a ladder and lacerated his scalp.  There 
were no complaints of diagnosis of a back disorder.  A 
separation examination in December 1945 was normal.  Post 
service medical records included a 1985 VA examination and 
treatment records that showed cervical spondylosis and 
degenerative disease of the lumbar spine.  The Board found 
that a low back disability was not demonstrated in service 
and first appeared several years after military service.  

In a Board decision in October 1989, the Board denied 
reopening the claim for service connection for a low back 
disability and denied the veteran's claim for service 
connection for residuals of an injury to the cervical spine.  
Evidence included a VA examination in March 1960 wherein the 
reported that while aboard a ship in service, he fell down a 
ladder and the back of his head struck the ladder. An 
examination disclosed that the only musculoskeletal condition 
found involved the bone defect in the mid occipital region.  
The examiner indicated that this was, presumably, the result 
of the fall in service.  No other musculoskeletal disease was 
found.  There was no diagnosis pertaining to the low back or 
cervical spine.

The veteran was admitted to a private hospital in August 1966 
for unrelated complaints.  An examination of the back was 
essentially normal.

Private medical records include complaints of back pain in 
May 1978.  An X-ray study of the lumbosacral spine in 
November 1978 revealed a degenerative disc at L2-L3.

The veteran was hospitalized by the VA in March 1985 
primarily for unrelated complaints.  It was indicated that he 
had been scheduled to be admitted the next day, but presented 
to the emergency room due to severe sacroiliac back pain.  
There were no pertinent findings or diagnoses.

On VA examination in June 1985, the veteran related that he 
had arthritis in his back, from the neck to his spine.  He 
stated that during service, he had a head injury that also 
damaged his spine.  He reported that the ship he was on was 
attacked and he was thrown down to the lower deck, and this 
resulted in damage to his head and back.  On examination of 
the musculoskeletal system, it was noted that the veteran was 
post fracture of the cervical spine.  An X-ray study of the 
cervical spine revealed cervical spondylosis.  The pertinent 
diagnosis was cervical spondylosis.

VA medical records dated in 1985 have been associated with 
the claims file.  In March 1985, an examination of the 
veteran's lumbar and cervical spine was normal. There was 
pain over the sacroiliac joints bilaterally.  There was full 
range of motion of all joints and straight leg raising was 
negative, bilaterally.  The pertinent impression was back 
pain, probably sacroiliac joint pain.  An X-ray study of the 
lumbar spine in September 1985 revealed osteoarthritic 
changes.

The veteran was hospitalized by the VA for unrelated 
complaints in May 1987.  The pertinent diagnoses were 
cervical vertebra displacement, probably secondary to history 
of probably degenerative joint disease and cervical 
arthralgia.

VA outpatient treatment records disclose that the veteran was 
seen in May 1987 and related that he had been having neck 
pain for many years.  Following an examination, the pertinent 
assessment was degenerative arthritis of the neck with neck 
pain, with no evidence for radiculopathy.

A May 1988 hearing transcript, wherein the veteran relates 
his spinal disorders to active service, is also of record.  

In the October 1989 Board decision, the Board found that a 
cervical spine disability was not present until several years 
after service and was not etiologically due to the veteran's 
military service.  The veteran was notified of the Board's 
decision later that month.  

In September 2000, the veteran moved to reopen the previously 
denied claims for service connection for a low back and 
cervical spine disability.  

The evidence received since the October 1989 Board decision 
includes VA outpatient treatment records and lay statements.  
 
Of record is a duplicate of an X-ray study of the cervical 
spine in June 1985.

VA medical records dated in 1988 were associated with the 
claims file subsequent to the Board's October 1989 decision.  
In March 1988, the veteran complained of chronic pain, 
including pain in the back.  He reported a stiff neck in June 
of that year, and it was indicated that a physician felt that 
it was due to cervical spine arthritis.  The veteran was 
hospitalized by the VA the following month, and it was noted 
that he had fallen down four flights of stairs on the day 
prior to admission.  The pertinent diagnosis on discharge was 
pain in the back of unknown etiology.  In August 1988, the 
veteran related that he had had pain in his lower back since 
he fell earlier that month.  Following an examination, the 
impression was impingement of the left lumbar roots.  A 
clinic note dated in November 1988 reflects a pertinent 
diagnosis of degenerative joint disease of the left hip and 
low back with post-traumatic pain, 1944.

In a statement dated in October 2000, a VA physician related 
that he followed the veteran for various problems, including 
degenerative joint disease and chronic low back pain.

The veteran's sister, in a letter received in October 2000, 
related that she recalled that after the veteran was 
discharged from his first period of service, he had neck and 
back pain. She added that he had experienced problems since 
then.  She noted that he went to a clinic for his problems in 
January 1946.  

In a statement received in October 2000, L.T. related that 
the veteran had been injured in service and that his medical 
problems "occurred" in service.

Additional VA medical records dated in 1999 and 2000 are of 
record.  These reflect continuing treatment for complaints 
involving the neck and back.

III.  Analysis

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2002).  As reconsideration of the 
October 1986 and October 1989 Board decisions have not been 
ordered, and no other exception to finality applies, those 
decisions are final as to the evidence then of record.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously before agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes that the regulations 
implementing the VCAA includes a revision of 38 C.F.R. 
§ 3.156(a).  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Hence, the Board will apply the version of 3.156(a) 
in effect at the time of the October 2000 denial (culminating 
in the current appeal); that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received since the previously disallowed claim in 
order to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Initially, the Board notes that it appears that certain 
documents once contained in the claims file may have been 
removed from the file and possibly destroyed by a former 
Board employee.  It appears that some service medical records 
have been removed from the file.  Every effort has been made 
to secure duplicate or equivalent records and associate them 
with the claims file.  In this regard, the Board notes that 
the RO attempted to obtain additional service medical records 
from the National Personnel Records Center.  However, in both 
April 1993 and November 1996, the National Personnel Records 
Center indicated that medical records had been sent.  It was 
specifically indicated in November 1996 that all available 
records had been forwarded to the VA.  The Board also 
recognizes that there is a heightened obligation to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule in cases, such as this, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran. Russo v. Brown, 9 Vet. App. 46 (1996).

The Board notes that the veteran's claim for service 
connection for a low back disability was denied in October 
1989 on the basis that the additional evidence received since 
the prior Board determination did not alter the basis of the 
finding that a low back disorder was not present for many 
years after service.  In addition, the claim for service 
connection for a cervical spine disability was denied on the 
basis that it was first documented many years after service.  
It could not be concluded that a cervical spine disability 
had its inception in service.

The evidence added to the record since the Board's October 
1989 decision includes extensive VA medical records, some of 
which were previously of record, and statements from the 
veteran's sister and a long time acquaintance.  

The veteran's sister and a long time friend related that the 
veteran had back and neck problems upon his discharge from 
service.  The veteran's sister further reported that he 
sought treatment for his medical problems in January 1946.  
It is significant to point out, however, that the veteran was 
examined prior to his second period of service, and there 
were no clinical abnormalities of the spine or neck.  In 
addition, the Board notes the spine was normal on separation 
examination in June 1952.  To the extent that the statements 
of the veteran's sister and friend have been offered to 
establish the presence of back and neck disabilities upon his 
discharge from service, the Board finds that, since neither 
is shown to have medical training or to expertise, neither is 
competent to express a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Accordingly, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  For those reasons, 
the lay assertions are not so significant that they must be 
considered to fairly decide the merits of the claim.

As for the medical records added to the claims file since 
October 1989, the Board notes, initially, that all of these 
records reflect treatment the veteran received for low back 
and cervical spine complaints many years after service. 

None of this evidence provides any basis to reopen the claim 
for service connection for a cervical spine disability, as 
none of the evidence establishes a medical nexus between any 
current cervical spine disability and service.  As such, the 
requirements for reopening the claim for service connection 
for cervical spine disability have not been met, and the 
October 1989 decision, as to the denial of that claim, 
remains final. 

However, as regards the claim for service connection for low 
back disability, the Board finds that the November 1988 
treatment note which includes a reference to "1944" 
(suggesting that the veteran's low back problems began in 
service) constitutes new and material evidence to reopen that 
claim.  While the mere mention of a the year "1944" in and 
of itself is not conclusive evidence of the etiology of the 
veteran's back disorder, for purposes of reopening, the Board 
presumes the credibility of the evidence notes that the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability", even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  As new and material 
evidence has been submitted, the criteria for reopening the 
claim for service connection for a low back disability have 
been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a low back disability, to 
this extent only, the appeal is granted.  

As new and material evidence has not been received to reopen 
the claim for service connection for a cervical spine 
disability, the appeal as to that issue is denied.  


REMAND

In light of the Board's conclusion that the claim of service 
connection for a low back disability is reopened, the claim 
must be reviewed on a de novo basis.  In order to ensure that 
the veteran's procedural rights are protected insofar as he 
is provided adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that additional development of this 
claim is warranted.  The VCAA and implementing regulations 
provide that VA examinations should be ordered to address 
matters that require medical knowledge, to include the 
question of nexus, if needed to resolve the issue on appeal.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
In this regard, there is no competent evidence of record 
addressing the underlying issue of whether it at least as 
likely as not that the veteran low back disability is related 
to service.  Hence, further examination of the veteran is 
warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's service 
connection claim.
 
Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his attorney for the purpose of 
determining whether there are any 
additional arguments to present on the 
veteran's behalf or evidence to submit in 
support of his claim for service 
connection, on the merits.  

2.  If the veteran or his attorney 
identifies (and provides sufficient 
information, and, if necessary, 
authorization for) additional, 
outstanding pertinent medical evidence, 
the RO should attempt to obtain such 
evidence, following the procedures 
prescribed in 38 C.F.R. § 3.159 

3.  After the veteran and/or his attorney 
responds and all records/responses from 
each contacted entity have been 
associated with the claims (or a 
reasonable time period for the veteran's 
response has expired), the RO should 
arrange the veteran to undergo VA 
orthopedic examination of the low back at 
the appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is, at least as likely 
as not, that any currently diagnosed low 
back disability is the result of disease 
or injury incurred or aggravated during 
active military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.  

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for low back 
disability, on the merits, in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his attorney an 
appropriate SSOC (to include full reasons 
and bases for the RO's determinations) 
and afford him the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2

 


